Case 9:18-cv-80176-BB Document 134-6 Entered on FLSD Docket 03/29/2019 Page 1 of 5




                          Exhibit 6
   Case 9:18-cv-80176-BB Document 134-6 Entered on FLSD Docket 03/29/2019 Page 2 of 5




From: Chris Oliver <Chris.Oliver@unitedlex.com>
Sent: Thursday, March 28, 2019 4:14 PM
To: Kyle Roche; Adam Johnson; Gary Soulier
Cc: Malory Pfeifer
Subject: RE: Production Delivery Notice ‐ DEF_PROD005

No problem on our end. We’ll make the switch now.

Chris

Christopher Oliver, Esq.
Litigation Consultant

UnitedLex
M +1 913 602 4714




From: Kyle Roche <kroche@bsfllp.com>
Sent: Thursday, March 28, 2019 3:06 PM
To: Adam Johnson <adam.johnson@unitedlex.com>; Gary Soulier <gary.soulier@unitedlex.com>
Cc: Malory Pfeifer <malory.pfeifer@unitedlex.com>; Chris Oliver <Chris.Oliver@unitedlex.com>
Subject: Re: Production Delivery Notice ‐ DEF_PROD005

Thank you.

Chris ‐ can you confirm that we can switch gears to review of this production?

Thanks,

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com

From: Adam Johnson <adam.johnson@unitedlex.com>
Sent: Thursday, March 28, 2019 4:01:25 PM

                                                        1
    Case 9:18-cv-80176-BB Document 134-6 Entered on FLSD Docket 03/29/2019 Page 3 of 5
To: Kyle Roche; Gary Soulier
Cc: Malory Pfeifer
Subject: RE: Production Delivery Notice ‐ DEF_PROD005

Hi Kyle,

We’ve batched up both the Edocs and Email sets and I’ve named them differently in our sets. Let me know if you have
any questions or if you need this done differently

Thank you.




 Adam Johnson
 Associate Project Manager

 UnitedLex
 T 913 730 1797 M 913 201 1046
 6130 Sprint Parkway, Suite 300 Overland Park, KS 66211
 Looking Ahead: I will be Out of the Office, April 1st – April 3rd.




From: Kyle Roche <kroche@bsfllp.com>
Sent: Thursday, March 28, 2019 1:16 PM
To: Gary Soulier <gary.soulier@unitedlex.com>
Cc: Adam Johnson <adam.johnson@unitedlex.com>; Malory Pfeifer <malory.pfeifer@unitedlex.com>
Subject: Re: Production Delivery Notice ‐ DEF_PROD005

Gary,

Can we batch up ALL of these hits? Please label them as separate batches. We are going to want to prioritize
these for review.

Let me know when you have them batched.

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com

From: Gary Soulier <gary.soulier@unitedlex.com>
Sent: Thursday, March 28, 2019 1:36:16 PM
To: Kyle Roche
                                                              2
    Case 9:18-cv-80176-BB Document 134-6 Entered on FLSD Docket 03/29/2019 Page 4 of 5
Cc: Adam Johnson; Malory Pfeifer
Subject: RE: Production Delivery Notice ‐ DEF_PROD005

Kyle,

Please see the attached.

Regards,

Gary Soulier
Project Manager

UnitedLex
Los Angeles, CA
M +1 626 376 6258

Looking Ahead: I will be Out of the Office, and travelling, March 29 – April 7.

From: Kyle Roche <kroche@bsfllp.com>
Sent: Thursday, March 28, 2019 10:16 AM
To: Gary Soulier <gary.soulier@unitedlex.com>
Cc: Adam Johnson <adam.johnson@unitedlex.com>; Malory Pfeifer <malory.pfeifer@unitedlex.com>
Subject: Re: Production Delivery Notice ‐ DEF_PROD005

Thanks Gary,

Can you run the following search terms across ONLY (1) Dave's emails and (2) Dave's electronic documents.

WK
W&K
"W and K"
"Info Research Defense" or "Info Research Defence"
"Info Defense Research" or "Info Defence Research"
"Info Defense"
"Info Defence"
WKID
Craig*
Bitcoin*

If you could send those reports as soon as possible (in one hour), it would be great.

Thanks,

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
                                                             3
   Case 9:18-cv-80176-BB Document 134-6 Entered on FLSD Docket 03/29/2019 Page 5 of 5
kroche@bsfllp.com
www.bsfllp.com




                                           4
